DETAILED ACTION
Applicant’s response, filed 12/14/2021, to the previous office action has been considered and made of record. Claims 1-20 are pending further consideration.

Response to Arguments
Applicant’s arguments with respect to the previously presented 35 USC 102 and 35 USC 103 prior art rejections of previously presented claims 1-20 and the currently presented amended clam-set have been considered but are moot because the new ground of rejection for the 35 USC 102 rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to the 35 USC 103 rejection and corresponding arguments directed towards claims 7 and 14 of the present claimset: The reference of Copsey was not relied upon to teach the argued deficiencies of the Chae reference, hence Applicant’s corresponding arguments presented on 12/14/2021 are not convincing because the Copsey reference was not relied upon to teach the argued claim limitations that have been shown to be disclosed by the Mudgal reference (reference has been presented in the below prior art rejection of the present claim-set).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudgal et al (“Deep Learning for Entity Matching: A Design Space Exploration”).

With respect to Claims 1, 8, and 15: A computer-implemented method for matching entities in a machine learning (MVL)-based inference system, the method being executed by one or more processors and comprising: [Mudgal (page 9, RHC 3rd para) has disclosed a computer device having at least a CPU and memory used to perform the disclosed method.]
receiving input data comprising a set of entities of a first type and a set of entities of a second type, [Mudgal (page 2 RHC section 2.1) has disclosed receiving two collections of entities D and D’.]
the first type being different from the second type; [Mudgal (page 2 RHC section 2.1) has disclosed receiving two collections of entities D and D’.]
providing a set of features based on entities in the of entities of the first type [The machine learning unit at S101 and S102 of Fig 1 (para 0132-0134) produces a set of feature values as a feature vector.] the set of features comprising one or more features expected to be included in entities in the set of entities of the second type; [The set of second entities that are the already processed images that have been classified and stored based on their classification into a class based database DB (para 0137-0139, 0080, 0082, 0088, 0096 “images to be searched”) are received as an input and filtered by at least a threshold comparison (step s103 of Fig 1, para 0137-0138) such that one or more corresponding subsets of images corresponding to the class limited DBs are selected.]
prior to matching entities in the set of entities of the first type to entities in the set of entities of the second type, [Mudgal (page 2 RHC final para through 1st para page 3 LHC) has disclosed the filtering of the entities D and D’ to a candidate set C by “blocking” prior to the set of matching.]
filtering the set of entities of the second type based on the set of features [Mudgal (page 2 RHC final two paragraphs) has disclosed “blocking” type filtering of the D and D’ entities having the features set A1……AN to provide a set of candidate entities of the two entities D and D1 likely to be matches] to provide a sub-set of entities of the second type; and [Mudgal (page 2 RHC final para through 1st para page 3 LHC) has disclosed the filtering of the entities D and D’ to a candidate set C by “blocking” prior to the set of matching. The candidate set C being a subset only including pairs between entities D and D’.]
generating an output by processing the set of entities of the first type and the sub- set of entities of the second type through a ML model, [Mudgal (page 2 RHC final 2 paragraphs through 2nd paragraph on page 3) has disclosed generating a set of matching data by performing a matching process by using the entities D, D’, and candidate set C. Mudgal (page 3, 2nd through 3rd paragraph LHC) further discloses that the matching process is performed by Machine Learning model.]
the output comprising a set of matching pairs, each matching pair in the set of matching pairs comprising an entity of the set of entities of the first type and at least one entity of the sub-set of entities of the second type. [A set of entities having labels as “match and “no-match” corresponding to output sets e1 and e2, which corresponding to D and D’, thus the matching determination outputs sets of entities from the sets D and D’ that are output as e1 and e2 (page 3 LHC 2nd through 3rd paragraph).]

With respect to Claims 2, 9, and 16: The method of claim 1, wherein providing the set of features based on entities in the of entities of the first type comprises
[The set of entity data is processed to determine the similarity features s1…..SN between the set of entities e1 and e2 (page 5 RHC final 5 paragraphs), hence the set of features included in each set of entities.]

With respect to Claims 3, 10, and 17: The method of claim 2, wherein the classifier comprises
a ML algorithm that is trained based on correlations between one or more features of entities of the first type and one or more features of entities of the second type. [Correlation, as presently claimed, is a measure of interdependence between variables, wherein similarity as described by Mudgal is at least a subset of correlation analyzing the variables to determine how similar each is as opposed to just a “interdependence” in general. A determination of similarity between attributes/features of the entities as performed by the neural network machine learning device such that entity similarity is determined based on attribute similarity (page 5 Figure 3, page 5 section 3 RHC “Attribute Similarity Representation Module: (2) Attribute Comparison”).]

With respect to Claims 4, 11, and 18: The method of claim 3, wherein correlations are provided by one or more of domain knowledge and statistical analysis. [A determination of similarity between attributes/features of the entities as performed by the neural network machine learning device such that entity similarity is determined based on attribute similarity (page 5 Figure 3, page 5 section 3 RHC “Attribute Similarity Representation Module: (2) Attribute Comparison”). Furthermore (page 6 RHC section 3.3 “Aggregate Function”) discloses a statistical weighted average as the statistical analysis of similarity “correlation”.]

[Attributes that are the embedded in the analyzed entities are of at least a “word” or “character” type category corresponding to words, letters, or models thereof (page 6 LHC “Word Level vs Character Level Embeddings”).]

With respect to Claims 6, 13, and 20: The method of claim 1, wherein filtering the set of entities of the second type based on the set of features to provide a sub-set of entities of the second type comprises,
for each entity in the set of entities of the second type, determining whether the entity includes at least one feature of the set of features, and removing the entity from the set of entities of the second type, if the entity is absent a feature of the set of features. [The set of entity data is processed to determine the similarity features s1…..SN between the set of entities e1 and e2 (page 5 RHC final 5 paragraphs), hence the set of features included in each set of entities. Hence the set of attributes “features” of each of the first and second set is reduced to the set of features s1….SN corresponding to those entity features present in each of the first and second set and absent those not present in each of said sets.]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Mudgal et al (“Deep Learning for Entity Matching: A Design Space Exploration”) as applied to at least claim 1 above, in view of Copsey (US 2015/0278594).

With respect to Claims 7 and 14: The method of claim 1, [Mudgal has type of processed entities to be matched such as article, documents, or other entities containing text (page 4 LHC “Entity Linking”, page 5 RHC “Conference Resolution”,). Mudgal has not further disclosed that the “first type” or “second type” of the corresponding input image data or image data to be searched (corresponding to the “first type” and “second type” of the present claim) are of a bank statement and invoice type.] wherein the first type comprises bank statements and the second type comprises invoices. [Copsey (para 0003 and 0029) has disclosed receiving bank statements and invoices as types of input image document data to be captured and stored.]
[Copsey and Mudgal are analogous art of image data processing of document image data to store document type image data for further use. It would have been obvious to one of ordinary skill in the art to modify the set of document type image data capable of being processed by the system and method of image document processing of Mudgal to further include known types of document image data such as invoices and bank statements as disclosed by Copsey to perform the disclosed process of inputting and searching for invoice and bank statement type image data searching of Mudgal using known document image types. The motivation for combining would have been to utilize the method of image feature learning and image searching of document image data as disclosed by Mudgal using additional known types of document image type data such as invoices and bank statements as disclosed by Copsey to achieve the reasonably expected result of image document searching using image features of invoice and bank statement type image documents. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Copsey and Mudgal to achieve the limitations of the presently claimed invention.]

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/24/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666